U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended November 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to YAPPN CORP. (Exact name of small business issuer as specified in its charter) Delaware 000-55082 27-3848069 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1001 Avenue of the Americas, 11th Floor New York, NY 10018 (Address of principal executive offices) (Zip code) 888-859-4441 (Registrant’s telephone number, including area code) None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were100,300,000 shares outstanding of registrant’s common stock, par value $0.001 per share, as of January 10, 2014. TABLE OF CONTENTS PART I Item 1. Financial Statements CondensedConsolidated Balance Sheets as of November 30, 2013 (unaudited) and May 31, 2013 3 CondensedConsolidated Statements of Operations and Comprehensive Income (Loss) for the three months and six months ended November 30, 2013 and 2012 and for the period from November 3, 2010 (date of inception) through November 30, 2013 (unaudited) 4 Condensed Consolidated Statement of Stockholders’Equity for the period November 3, 2010 (date of inception) through November 30, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended November 30, 2013 and 2012 and for the period from November 3, 2010 (date of inception) through November 30, 2013 (unaudited) 6 Notes toCondensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 PART II Item 1. Legal Proceedings 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 PART I ITEM 1.FINANCIAL STATEMENTS Yappn Corp. (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) As of As of November 30, May 31, Assets Current assets: Cash $ $ Accounts receivable - Prepaid development and related expenses - related party - Prepaid expenses Total current assets Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Loan from third parties - Accrued development and related expenses - related party - Accrued expenses Convertible note at fair value - Derivative preferred stock liability - Total current liabilities Other liabilities Derivative preferred stock liability - Derivative warrant liability Convertible note at fair value - Total Liabilities Stockholders' Deficit Preferred stock, par value $.0001 per share, 50,000,000 shares authorized;Series "A" Convertible, 10,000,000 shares authorized; 9,360,000 and 7,710,000 shares issued and outstanding, respectively - - Common stock, par value $.0001 per share, 200,000,000 shares authorized; 100,300,000 and 100,000,000 shares issued and outstanding, respectively Common stock, par value $.0001 per share, 2,966,667 and -0- shares subscribed not issued, respectively - Additional paid-in capital Deficit accumulated during the developmental stage ) ) Total Stockholders' Deficit ) ) Total Liabilities And Stockholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements 3 Yappn Corporation (A Development Stage Company) Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended Six Months Ended From November 3, 2010 (Inception) through November 30, November 30, November 30, Revenues $ $
